Citation Nr: 0800902	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  07-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for the right lower 
extremity, to include as due to cold injuries of the foot.

4.  Entitlement to service connection for the left lower 
extremity, to include as due to cold injuries of the foot.

5.  Entitlement to service connection for residuals of cold 
injury, bilateral upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946, including combat service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that, in pertinent part, granted service 
connection for hearing loss, evaluated as noncompensable, and 
denied entitlement to service connection for right and left 
foot disabilities, right and left leg disabilities, a low 
back disability, and residuals of cold injury, bilateral 
upper and lower extremities.  The veteran perfected a timely 
appeal of these determinations to the Board.

In November 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  Relevant VA audiometric test results show that the 
veteran has level I hearing in his left ear and level II 
hearing in his right ear.

2.  The medical evidence does not show that the veteran's 
spondylosis and degenerative disc disease of the low back is 
due to any event or incident of the veteran's service.  

3.  The medical evidence does not show that the veteran 
currently has disabilities of the upper and lower 
extremities, to include residuals of a cold injury, due to 
any event or incident of his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2007).

2.  The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3.  The medical does not indicate that the veteran has 
disabilities of the upper and lower extremities, to include 
residuals of a cold injury, due to disease or injury that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2005 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate the claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service treatment 
records, post-service treatment records and reports, VA 
examinations, the veteran's testimony before the RO, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.

The medical evidence in this case consists primarily of an 
audiological evaluation dated in June 2006.  This examination 
revealed maximum pure tone threshold levels, in decibels, as 
follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
25
65
65
85
60
LEFT
25
65
60
70
55

Speech audiometry, when indicated, revealed speech 
recognition ability of 96% for the right ear and 92% in the 
left ear.

The mechanical application of the rating schedule to the 
examination of record shows that the veteran had level I 
hearing in the left ear and level II hearing in the right 
ear.  Under 38 C.F.R. § 4.85, this evaluation warrants only a 
noncompensable disability rating for the veteran's current 
hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100 (2005).  
In light of the foregoing, entitlement to a higher evaluation 
for the veteran's disability is not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Further, there is no indication from the record 
that the disability has required frequent periods of 
hospitalization, and the application of the regular schedular 
standards has not otherwise been rendered impractical.  In 
the absence of evidence of these factors, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for a low back 
disability, disabilities of the feet and legs, to include 
residuals of a cold injury, and residuals of a cold injury to 
the upper extremities.  

In this regard, the Board notes that the evidence in the 
veteran's claims file indicates that the veteran is a World 
War II combat veteran, and that he was involved in and 
survived the Battle of the Bulge in Belgium.  Here, the Board 
notes that the veteran has been service-connected for PTSD 
based on in-service combat stressors.  The Board also notes 
that, as part of his service, the veteran was exposed to 
severe winter conditions that have been well-documented since 
that time.  Based on 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), the Board finds that the veteran was likely 
exposed to severe cold as part of his service in World War 
II.  

The Board also notes that the veteran testified that he was 
part of a supply train section in the service and that, as 
part of his duties, he loaded and unloaded ammunition and 
other supplies that weighed upward of 100 pounds or more.  
The veteran indicated that this work took a toll on his back 
and legs and has caused his current disabilities.

In order to determine whether the veteran has a low back 
disability, disabilities of the feet and legs, or residuals 
of a cold injury to his upper and lower extremities, and if 
so, whether such disabilities are a result of his service, 
the veteran was afforded VA examinations dated in June 2006.  
The first examiner examined the veteran's legs, feet and arms 
in connection with his claims, to include a cold injury in 
service.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination. 
The examiner indicated that the veteran's private physician 
had diagnosed his with mild L4L5 spondylothesis and mild L4L5 
radiculopathy.  The veteran's combat service during the 
Battle of the Bulge was noted, to include exposure to extreme 
cold.  The examiner also noted the veteran's report that he 
has had numb toes and feet, and pain and stiffness in his 
knuckles, since that time.  The veteran underwent a thorough 
examination.  X-rays revealed significant bony eburnation and 
degenerative changes of the first metatarsophalangeal joints 
bilaterally, and bilateral plantar calcaneal spurs.  There 
was no fracture, subluxation, or dislocation noted.  X-rays 
of the hands revealed old nonunion left ulnar styloid process 
fracture, degenerative changes of the distal interphalangeal 
joints bilaterally.  After the examination, the examiner 
stated that "while there may have been cold exposure, there 
is no subjective or objective evidence of a cold exposure 
injury...current symptoms are due to the aging process with 
osteoarthritis and spine condition.  No frostbite per 
history, no objective signs of circulatory problems in lower 
extremity."

The veteran was also afforded a VA examination dated in June 
2006 in connection with his low back claim.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  The examiner also noted the 
veteran's report that he has had low back pain since carrying 
artillery shells in service.  The examiner also noted the 
report of the veteran's private physician indicating mild 
L4L5 spondylothesis and mild L4L5 radiculopathy.  The veteran 
was afforded a thorough examination.  After examination, the 
veteran was diagnosed with spondylosis, congenital with age-
related degenerative disc disease.  The examiner further 
opined that the veteran's "[c]urrent condition ... has no 
relationship to subjective complaints by the veteran during 
service."

Based on the foregoing, the Board finds that the veteran's 
claims of service connection a low back disability, 
disabilities of the feet and legs, and residuals of a cold 
injury to the upper and lower extremities must be denied.  
While the veteran was noted to have degenerative changes to 
his feet, hands and back, as noted in the veteran's medical 
records and on x-rays, the VA examiner found that his current 
conditions were not related to his service, to include any 
cold exposure suffered therein.  Rather, the examiner 
indicated that the veteran's diagnosed conditions were age-
related.  In this regard, the Board notes that the veteran's 
medical records do not indicate treatment for the veteran's 
diagnosed conditions until more than 60 years after service.  
And the Board also notes that no separate right or left leg 
disabilities were identified upon examination.  Here, the 
Board notes that the first examiner noted no objective signs 
of circulatory problems in lower extremities.  And without a 
finding that the veteran currently has right and left leg 
disabilities, a claim of service connection for such 
conditions cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In making these determinations, the Board does not in any way 
wish to dishonor the veteran's heroic service in World War 
II.  The Board notes however that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran has a low back disability, disabilities of the 
feet and legs, or residuals of a cold injury to the upper and 
lower extremities, that are related to or had their onset in 
service.  Service connection for these conditions must 
therefore be denied.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Service connection for a low back disability is denied.

Service connection for the right lower extremity, to include 
as due to cold injuries, is denied.

Service connection for the left lower extremity, to include 
as due to cold injuries, is denied.

Service connection for residuals of cold injury, bilateral 
upper extremities, is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


